Landon, J. (dissenting):
A foreign corporation, in order to be subject to taxation under chapter 542, Laws of 1880, must not only employ a portion of its capital in this State, but must also be engaged in business here. (People ex rel. Edison El. L. Co. v. Campbell, 138 N. Y. 543; People ex rel. Am. Con. & Dredging Co. v. Wemple, 129 id. 558.) This foreign corporation does only one of these two things. It employs a portion of its capital here; that is, the portion it has-embarked as special partner in the limited copartnership of Pickhardt & Kuttrofi, but it cannot, therefore, be said that it is engaged in business here. A person may employ his capital in many ways without doing business with it himself, and this is a way which the statute permits. The general partners have sole dominion of the capital thus employed, and carry on whatever business is done with it. The statute under which the limited partnership is organized excludes the special partner from all control of the business and commits it to the general partner. (2 R. S. [9th ed.] 1844, § 3; id. 1848, § 17.) He, therefore, cannot be a joint tenant of the capital, or capital stock or partnership property. He simply has a right to his share of the profits, and, upon dissolution, to his proper share of the firm assets, after all firm liens upon them are discharged. *316The fact that the foreign corporation sells its product to no other house in this country than that of the limited partnership is immaterial. (Metropolitan Nat. Bank of New York v. Sirret, 97 N. Y. 320.)
The determination of the Comptroller should be reversed, with fifty dollars costs, besides disbursements.
Parker, P. J., concurred.
The decision of the Comptroller confirmed, with fifty dollars costs and disbursements.